DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) “calculate/calculating an index value indicating a sum of edge strengths in a second image that is an image captured by a camera for capturing a vehicle compartment at timing before a user enters a vehicle; calculate/calculating a differential value between an index value indicating a sum of edge strengths in a reference image, which is an image captured by the camera under an imaging condition equivalent to an imaging condition of the second image before the second image is captured, and the calculated index value; determine/determining whether the differential value is equal to or greater than a threshold value; and execute/executing control to output a warning in a case where it is determined that the differential value is equal to or greater than the threshold value". These limitations are an abstract idea of mathematical algorithm. This judicial exception is not integrated into a practical application because there is no additional element in claim 9 to practicing the abstract ideas and the additional element of processing circuitry 
The dependent claims 2-8 do not cure the deficiency of independent claim 1 above.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sakakibara et al. (US Patent No. 8,831,922 B2) disclose failure sign detection apparatus.
	Breed et al. (US Patent No. 7,596,242 B2) disclose image processing for vehicular applications.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 13, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422